Citation Nr: 0210648	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 1946, 
and from August 1950 to September 1951.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in March 1998.  That decision denied the 
veteran's claims of entitlement to service connection for a 
left eye disability and defective vision.  The denial of 
service connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

There is no evidence of disease or injury of the left or 
right eye during the veteran's periods of service, a chronic 
eye disorder manifested by decreased visual acuity was first 
shown decades after service, and there is no competent 
evidence of a causal link between a current eye disorder and 
any incident of service.


CONCLUSIONS OF LAW

1.  Claimed residuals of a left eye injury were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 3.102, 
3.303 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. §3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  An eye disorder manifested by defective vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 1991 & Supp.2001); 38 C.F.R. §§ 
3.102, 3.303 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. §3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of a left eye disability and 
defective vision.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  As discussed below, there is no 
evidence of a disease or injury to the right eye during 
service.  The Board finds that a medical opinion is not 
necessary, as the record contains no evidence of an in 
service eye injury or acquired eye disease, or competent 
evidence of residuals of an eye injury or eye disease until 
decades after service.  Also, the separation examination from 
the veteran's second and final period of service included a 
normal examination of the eyes, and the veteran's original 
claim for service connection in 1947, and a subsequent claim 
filed in 1958, did not include any reference to an eye 
disorder.  Under such circumstances, any medical evidence 
regarding a possible etiological connection between any 
present disability and the veteran's alleged in service 
injury would be speculative at best.  See 66 Fed. Reg. at 
45,631 (to be codified at 38 C.F.R. § 3.159(c)(4)).  Simply 
put, there is no notation of finding in the service medical 
records for a clinician to link a decades after service 
diagnosis to.  Moreover, the last separation examination 
showed normal eyes and visual acuity.  The Board finds there 
is no duty to provide an examination or medical opinion at 
this late date.

Although the RO adjudicated the veteran's claim as not well 
grounded, the Board concludes that the RO has complied with, 
or gone beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1997); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

The veteran contends that during the last days of July 1945, 
he was assigned to a Malaria Control unit to help track a 
man-killing tiger that had been causing havoc in the 
villages.  Late one evening, while riding in a recon, the 
tiger jumped on his side, and as he leaned out to point the 
tiger out to the members of the team, something hit his left 
eye with terrific force.  It bothered him quite a bit, so he 
went on sick call.  He was sent to the 142nd General Hospital 
in Calcutta, India.  They examined him, but they didn't want 
to do anything until he was back in the States.  That did not 
happen because just about then, the first atomic bomb was 
dropped.  He stayed in the hospital for about 13 days and 
then was sent back to his unit.  Time has gone by and his eye 
has deteriorated such that his vision on the left was 
seriously impaired.

The Board notes that the veteran filed a claim in September 
1985 alleging an injury to his right eye under very similar 
circumstances.  That claim was denied in May 1986.

Review of the veteran's service medical records is completely 
negative for report of injury to the veteran's left eye.  The 
veteran was hospitalized in August 1945; however, the records 
indicate treatment solely for tonsillitis and a 
tonsillectomy.

The veteran's separation examination in February 1946 notes 
20/20 vision in both eyes.

The veteran was examined in August 1950 and August 1951 
during his second period of service.  The veteran's vision 
was noted to be 20/25 in the left eye in August 1950, and 
20/20 in August 1951.

The veteran has submitted private medical evidence dated in 
March 1997 that indicates decreased visual acuity 20/50 in 
the left eye.

The veteran has submitted two lay statements that attest to 
his vision problems, particularly in the left eye.  Neither 
of these lay statements indicates knowledge of the veteran's 
eyesight during the veteran's period of service.

The Board also notes that refractive error of the eye as such 
is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

Absent any contemporaneous evidence of the alleged injury to 
the veteran's eye or any acquired eye disease during service, 
and given the normal eye examination upon his separation from 
his second and last period of active service, and the absence 
of any medical evidence of residuals of an eye injury or an 
acquired eye disease until decades after service, the Board 
finds the preponderance of the evidence against the veteran's 
claim.  It is also pertinent to note that the veteran's 
original claim for service connection in 1947, and a 
subsequent claim filed in 1958, did not include any reference 
to an eye disorder.  

As to the question of whether an eye examination with an 
opinion on the alleged nexus is warranted, the Board finds 
that a medical opinion is not necessary, as the record 
contains no evidence of an in service eye injury or acquired 
eye disease, or competent evidence of residuals of an eye 
injury or eye disease until decades after service.  Moreover, 
as noted above, the separation examination from the veteran's 
second and final period of service included a normal 
examination of the eyes, and the veteran's original claim for 
service connection in 1947, and a subsequent claim filed in 
1958, did not include any reference to an eye disorder.  
Under such circumstances, any medical evidence regarding a 
possible etiological connection between any present 
disability and the veteran's alleged in service injury would 
be speculative at best.

As the preponderance of the evidence is against the claims 
for service connection for a left eye disability and 
defective vision, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

The claims of service connection for a left eye disability 
and defective vision are denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

